t c memo united_states tax_court dave graf daimler f k a dieter g mondragon a k a hans dieter garcia mondragon a k a hans dieter mondragon a k a hans dieter modzanowski and thelma mondragon a k a tami mondragon petitioners v commissioner of internal revenue respondent dieter electronics co inc d b a audio video masters a k a perry bob tv a k a ace sewing machine a k a daimler inc a k a daimler group petitioner v commissioner of internal revenue respondent docket nos filed date john w duncan for respondent memorandum opinion chiechi judge these cases which we have consolidated for purposes of opinion only are before us on respondent’s motions - - for summary_judgment collectively respondent’s motions we shall grant those motions at the time the petition was filed in docket no the legal address of petitioner dave graf daimler f k a dieter g mondragon a k a hans dieter garcia mondragon a k a hans dieter mondragon a k a hans dieter modzanowski mr daimler was wichita falls texas at the time the petition was filed in docket no the legal address of petitioner dieter blectronics co inc d b a audio video masters a k a perry bob tv a k a ace sewing machine a k a daimler inc a k a daimler group dieter electronics or the company was in wichita falls texas mr daimler and dieter electronics failed to reply in any manner to respondent’s respective requests for admissions in docket nos and consequently each matter set forth in each of those requests is deemed admitted see rule c 85_tc_267 the deemed admissions in these cases demonstrate that there are no ‘in docket no respondent filed a motion for summary_judgment only as to petitioner dave graf daimler that is because on date petitioner thelma mondragon a k a tami mondragon ms mondragon and respondent filed a stipula- tion of settlement which reflects their agreement as to all issues in that case all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue genuine issues of material fact herein mr daimler and ms mondragon were the sole stockholders of dieter electronics an electronics repair business that had been operating in wichita falls texas since mr daimler and ms mondragon filed a joint u s individual_income_tax_return joint_return form_1040 for each of the years through the company filed a u s_corporation short--form income_tax return form 1120-a for each of its taxable years ended date date and date it filed a u s_corporation income_tax return form_1120 for its taxable_year ended date we shall refer collectively to the forms 1120-a and form_1120 filed by the company as corporate returns during through petitioners diverted substantial funds from dieter electronics deposited those funds into their personal accounts and used them personally income diversion scheme throughout those years as part of the income diversion scheme mr daimler diverted all the checks submitted to dieter electronics as corporate income on which the payee section of the check was left blank diverted corporate checks and stamped his own name d g mondragon in that section of those checks throughout those same years and also as part of the income diversion scheme mr daimler removed all the cash that dieter rlectronics received as corporate income diverted corporate q4e- cash and placed that cash into a lockbox located in his house lockbox during the years and mr daimler and ms mondragon personally maintained account no at texas commerce bank in houston texas tcb account and mr daimler personally maintained account no at deutsche bank in bremen germany german account during those years the diverted corporate checks were deposited into the tcb ac-- count and whenever mr daimler accumulated diverted corporate cash in excess of dollar_figure to dollar_figure in the lockbox he converted such cash into cashier’s checks and deposited those checks into the german account mr daimler and ms mondragon knowingly diverted the follow- ing amounts of corporate funds from dieter electronics for the years indicated by depositing diverted corporate checks into the tcb account amount of year diverted corporate checks dollar_figure big_number big_number ‘there is a dollar_figure inconsistency in the deemed admissions between the amount of diverted corporate checks that mr daimler and ms mondragon deposited into the tcb account during and the amount of dividend income consisting of such checks that they failed to report in their joint_return for that year we have used the lower amount for purposes of this opinion - - mr daimler and ms mondragon personally used the foregoing funds that were deposited into the tcb account even though such funds constituted income of dieter electronics they did not report the diverted corporate checks as dividend income from the company in their joint returns for the years at issue mr daimler knowingly diverted the following amounts of corporate funds from dieter electronics for the years indicated by depositing diverted corporate cash into the german account amount of year diverted corporate cash dollar_figure big_number big_number big_number mr daimler and ms mondragon personally used the foregoing funds that were deposited into the german account even though such funds constituted income of dieter electronics they did not report the diverted corporate cash as dividend income from the company in their joint returns for the years at issue dieter electronics failed to report taxable_income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years ended date date date and date respectively because those funds were diverted from it to the tcb account the personal account of its stockholders mr daimler and ms mondragon dieter electronics failed to report taxable_income in the amounts of dollar_figure - - dollar_figure dollar_figure and dollar_figure for the taxable years ended date date date and date respectively because those funds were diverted from it to the german account the personal account of its stockholder mr daimler dieter electronics also failed to report taxable_income in the amount of dollar_figure for the taxable_year ended date throughout the years through mr daimler and ms mondragon caused dieter electronics to pay their personal ex- penses in the amounts of dollar_figure dollar_figure and dollar_figure respec-- tively which they failed to report as dividend income from the company in their respective joint returns for those years dieter electronics improperly deducted dollar_figure of its stockhold-- ers’ personal expenses as a miscellaneous expense in its return for the taxable_year ended date during dieter electronics also paid mr daimler and ms mondragon dollar_figure which they used to pay their automobile lease an additional dollar_figure of mr daimler’s personal ex- penses and mr daimler’s personal model airplane expenses in the amount of dollar_figure all of which they failed to report as divi- dend income from the company in their joint_return for that year mr daimler and ms mondragon knowingly caused dieter electronics to deduct improperly the dollar_figure of mr daimler’s personal ex- penses and the dollar_figure of mr daimler’s personal model airplane - expenses that dieter electronics paid during as parts and cost of goods sold-contract labor in its corporate return for the taxable_year ended date the accumulated_earnings_and_profits of dieter electronics for the years at issue were sufficient to cover the total divi- dends including constructive dividends that mr daimler and ms mondragon received during those years dieter electronics paid mr daimler and ms mondragon net salary of dollar_figure dollar_figure and dollar_figure for tax years and respectively mr daimler and ms mondragon reported net wages e gross wages on line of forms w-2 less federal_income_tax and social_security_tax withheld in the amounts of dollar_figure dollar_figure and dollar_figure in their joint returns for and respectively as a result petitioners failed to report taxable wages that they received from the company in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively in their respective joint returns for those years on date mr daimler and ms mondragon person- ally purchased a building located at the corner of kemp and avenue k in wichita falls texas the building for dollar_figure dollar_figure of which was allocated to land the building was used as the principal_place_of_business of dieter electronics on date mr daimler and ms mondragon sold a portion e percent of the building date sale to an - - unrelated third party for dollar_figure at the time of that sale the basis of mr daimler and ms mondragon in that portion of the building and land was dollar_figure they failed to include the gain ie dollar_figure minus dollar_figure or dollar_figure that they realized on the date sale in their joint_return for during mr daimler and ms mondragon sold the remainder ie percent of the building sale for dollar_figure at the time of that sale their basis in that portion of the building and land was dollar_figure they failed to include the gain dollar_figure minus dollar_figure or dollar_figure that they realized on the sale in their joint_return for mr daimler and ms mondragon personally financed the date sale of the building they financed a dollar_figure downpayment for months pincite percent interest dollar_figure note and the remainder of the dollar_figure sales_price ie dollar_figure for years pincite percent interest dollar_figure note the payments on both of those notes began in date the dollar_figure note was paid off during in date mr daimler and ms mondragon sold the dollar_figure note mr daimler and ms mondragon failed to include interest_income associated with the foregoing two notes in the amounts of dollar_figure for and dollar_figure for in their respective joint returns for those years in mr daimler and ms mondragon personally purchased a new_building to house the place of business of dieter electron- - ics new_building they did not claim depreciation either on the building that they purchased on date or on the new_building that they purchased in in its corporate returns for the taxable years ended date date date and date dieter electronics with the full knowledge and consent of mr daimler and ms mondragon improperly deducted depreciation in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on the two buildings personally owned by mr daimler and ms mondragon during the years through mr daimler and ms mondragon had a lease agreement office lease with the company with respect to either the building or the new_building collec- tively office buildings that they owned and that housed dieter klectronics’ place of business the office lease required dieter electronics to pay them rent in the amount of dollar_figure per month ie dollar_figure per year during and the company paid mr daimler and ms mondragon dollar_figure dollar_figure and dollar_figure respectively as rent on the office buildings mr daimler and ms mondragon did not include rental income under the office lease in the amount of dollar_figure per year in their joint returns for and dieter klectronics did not deduct rental expense in that annual amount in its corporate returns for the taxable years ended date date date and date - in mr daimler and ms mondragon maintained a personal bank account no at ncnb of texas in wichita falls texas ncnb personal bank account during they deposited dollar_figure as cash or misc into the ncnb personal bank account mr daimler and ms mondragon did not include the amount of those deposits in their joint_return for and have failed to show that such deposits were derived from a nontaxable source during the taxable years ended date date date and date dieter electronics maintained a bank account no at ncnb of texas in wichita falls texas ncnb corporate bank account the bank statements and canceled checks from the ncnb corporate bank account were used to prepare the corporate returns of dieter electronics for those taxable years dieter electronics overstated its purchases expense by dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years ended date date date and date respectively dieter electronics overstated its cost_of_goods_sold by dollar_figure for the taxable_year ended date during the years and the german account earned interest in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively mr daimler and ms mondragon failed to include the respective amounts of that interest_income in their joint returns for the years through mr daimler and ms mondragon did not disclose the existence of the tcb account or the german account to the individuals who prepared their joint returns and dieter electronics’ corporate returns for the taxable years at issue during the examination of the joint returns of mr daimler and ms mondragon and the corporate returns of dieter electronics for the taxable years at issue mr daimler presented false loan documents to respondent’s agent on various occasions mr daimler has bragged about diverting cash and checks from dieter electronics and using those funds personally in addition on various occasions mr daimler has bragged about underreporting both his personal income and the taxable_income of dieter electronics by using the income diver- sion scheme described above respondent issued a notice_of_deficiency notice to mr daimler and ms mondragon for their taxable years and and a separate notice for their taxable_year in those notices respondent determined the following deficiencies in and fraud penalties under sec_6663 on their federal_income_tax tax_fraud penalty under taxable_year ended deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent issued to dieter electronics a notice with respect to the taxable years ended date date and date and a separate notice with respect to the taxable_year ended date in those notices respondent determined the following deficiencies in and fraud penalties under sec_6663 on the company’s tax_fraud penalty under taxable_year ended deficiency sec_6663 date dollar_figure dollar_figure date big_number big_number date big_number big_number date big_number big_number mr daimler and dieter electronics did not file responses to respondent’s motions the undenied admissions in these cases establish facts requiring a decision against mr daimler in docket no and against dieter electronics in docket no with respect to both the deficiency determinations in the notices on which they have the burden_of_proof and the fraud_penalty determinations in those notices on which respondent has the burden_of_proof by clear_and_convincing evidence accord- ingly respondent’s motion for summary_judgment as to mr daimler in docket no and as to dieter electronics in docket no will be granted to reflect the foregoing and the stipulation of settlement between respondent and ms mondragon that was filed on date an order granting respondent’s motion for summary_judgment as to petitioner mr daimler will be issued and decision will be en- tered for petitioner ms mondragon and for respondent as to petitioner mr daimler in docket no an order will be issued grant- ing respondent’s motion for summary_judgment and decision will be entered for respondent in docket no
